DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This FINAL Office action is issued in response to the Applicant’s submission filed on 18 February 2021.
Claims 1, 6, 9, 15 and 20 have been amended.
Claims 1-20 are pending and have been examined.
Examiner Note Regarding Non-Compliant Amendment (37 CFR 1.121)
Claim 20 filed 18 February 2021 recites “child custody” in the second and fourth line instead of “divorced couple” as was recited in the original claims filed 19 February 2019. 
CFR 1.121 (c) (2) states:
The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters
The first five lines of claim 20 are being interpreted as if the following markings are present:
20. (Currently Amended) A method comprising: 
child custody in a database; 
sharing the recorded information aboutchild custody with the database and the    least one member of the network;
In the interest of compact prosecution, the claim amendments filed 18 February 2021 are entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claims are directed to a method, and thus fall into at least one of the four statutory categories enumerated in 35 U.S.C. § 101. 
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 9 and 20 recite:
recording, by at least one member [...], information relating to child custody [...];  sharing the recorded information about the child custody with [...] the least one member [...];  verifying the information about the child custody by the least one member [...]; verifying the information about the divorced couple by the least one member [...][(claim 20)]; designating a third-party monitor to monitor a child custody exchange [(claim 9)];  accessing, by the third-party monitor, the recorded information relating to child custody [...]  [(claim 9)];  designating [...] a route to be taken during a child custody exchange  [(claims 1 & 20)];  detecting a position of an arriving parent and a position of a stationary parent [...], relative to the route,[...];  tracking, [...], a position of the arriving parent such that the least one member [...] may view progress by the arriving parent along the route;  inputting [...] any obstacles that occur during transit along the route;  communicating, [...] between the arriving parent and the stationary parent, while the arriving parent follows the route  [(claims 1 & 20)];  monitoring, by a third-party, the communication between the parents [(claims 1 & 20)]; monitoring by the third-party monitor, [...], communication between a first parent and a second parent, wherein the communication is related to child custody  [(claim 9)];  restricting, by the third-party monitor, communication between the first parent and the second parent, based on content of the communication  [(claim 9)];  recording, [...], communication between the first parent and the second parent  [(claim 9)];  notifying the stationary parent upon arrival of the arriving parent at an exchange    location;  sharing the position of the arriving parent and the position of the stationary parent [...] with at least one selected member [...] other than the arriving parent and the stationary parent;  confirming [...], by the stationary parent, that the child custody exchange has occurred;  generating a certificate indicating a location, a date, and a time that the child custody exchange has occurred;  providing the certificate [...] to the at least one selected member to confirm that the child custody exchange has occurred;  issuing a non-exchange alert if the child custody exchange has not occurred;  contacting, by the third-party, the arriving parent, or the stationary parent, or both, upon issuance of the non-exchange alert, whereby the third-party facilitates the exchange between the parents;  and generating a legal record upon issuance of the non-exchange alert.   and establishing the amount of time spent, by a child, in the presence of one of the parents, based on the communication between the parents, and the tracked positions of the arriving parent  [(claims 9 & 20)] 
This is a legal interaction (legal obligations) and/or managing personal behavior or relationships or interactions between people, (social activities and following rules or instructions) which are methods of organizing human activity under MPEP 2106.04(a)(2)(II) because it involves a child custody exchange. The remaining dependent claims add details about the parties and are part of the same abstract idea.
The additional elements in the claims include:
A network, database, global positioning system, [communication] in real time, [sharing position] in real time (independent claims 1, 9, and 20); desktop operating system, website, mobile operating system (claim 18); mobile communication device (claims 9 and 19), pressing a forward button (claim 11).
The additional limitations recite a generic computer, mobile device and network elements and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers or mobile devices, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015) (holding claim that limits price optimization method to the e-commerce setting is directed to an abstract idea).
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately or in combination, they do no more than limit the above-identified abstract idea to the particular technological environment of networked computers or mobile devices, as discussed above. Limitations that merely confine the use of the abstract idea to a particular technological environment fail to add an inventive concept to the claims (see MPEP 2106.05(h) discussing Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016) (particular technological environment of cellular telephones).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 20180336643 A1 to LI, M) in view of COPARENTER -- How to Use the Exchanges Feature (coParenter: How to Use the Exchanges Feature. User Guide [online]. Hyphenus, Inc. 14 December 2018. [Retrieved from the Internet on 26 June 2021] <URL: https://coparenter.com/blog/how-to-use-the-check-in-feature/>.) in further view of GUIDOTTI (US 10438479 B1 to Guidotti, A. et al.).
Regarding claim(s) 1, 9, and 20,
LI discloses: 
A method comprising: recording, by at least one member of a network, information relating to child custody in a database (see, at least, LI:  [33]: "[0033] FIG. 1 shows an exemplary real-time divorce management system 100 [...]. As shown in FIG. 1, exemplary system 100 can include one or more client devices 102 (e.g., smartphones, tablets, laptops, personal computers, etc.) communicating over a connected network 106 (e.g., wireless or wired) to one or more databases 104 (e.g., server, etc.) to enable real-time management of support for divorce";  [10]: “the processor is configured to perform the steps of analyzing a document uploaded to a database from a client device”;  [35]: Further, CMP 150 may extract characteristics relating to transportation, such as pick-up and drop-off times for sharing custody of a child, predetermined transportation vendors for transporting the child, status and identity of the individual picking up the child;  [45]:  For example, transportation platform 300 may transmit information to the predetermined authorized transportation vendors regarding various custody arrangements finalized in a divorce decree.);
 sharing the recorded information about the child custody with the database and the least one member of the network (see, at least, LI:  [12]: [...] the processor may be further configured to identify, from the predefined characteristics, financial information, generate, from the financial information, financial responsibilities of at least one individual, and transmit, to the at least one individual, the financial responsibilities.);
verifying the information about the child custody by the least one member of the network (see, at least, LI: [0007]: the processor is configured to perform the steps of providing, to a client device, at least one status for verification, receiving, from the client device, information associated with the at least one status, comparing the verification to predefined criteria to determine a verification state of the at least one status, and transmitting the verification state to the client device; [0008]: [...] the processor may be further configured to transmit the verification state to a second client.);
verifying the information about the divorced couple by the least one member of the network [(claim 20)] (see, at least, LI: [0007]: the processor is configured to perform the steps of providing, to a client device, at least one status for verification, receiving, from the client device, information associated with the at least one status, comparing the verification to predefined criteria to determine a verification state of the at least one status, and transmitting the verification state to the client device; [0008]: [...] the processor may be further configured to transmit the verification state to a second client.;);
designating a third-party monitor to monitor a child custody exchange [(claim 9)] (see, at least, LI:  [42]: [FIG. 8 shows exemplary real-time divorce management system 100 which may include communication platform 200. Communication platform 200 may include receiver 260, analyzer 270, and transmitter 280. Receiver 260 can receive communications from memory 606 of client device 102. Analyzer 270 may monitor communications and perform analysis on the monitored communications, such as filtering of predefined characteristics from the monitored communications. Transmitter 180 may transmit the filtered communication generated by analyzer 270. Communication platform 200 may facilitate communication between various users or divorcees. For example, a user may have an abusive former partner who may be sending abusive texts or harassing the user. Communication platform 200 of exemplary real-time divorce management system 100 may monitor text messages, voice mails, e-mails, or any other type of communication);
 accessing, by the third-party monitor, the recorded information relating to child custody in the database  [(claim 9)] (see, at least, LI:  [36]: [Further, database 104 of exemplary real-time divorce management system 100 may communicate with third-party applications of client device 102 to allow exemplary real-time divorce management system 100 to, for example, monitor communications on client device 102 or input tasks onto a calendar of client device 102. In further embodiments, exemplary real-time divorce management system 100 may provide for application programming interfaces (APIs) to allow developers and programmers to build applications to interface and interact with exemplary real-time divorce management system 100);
 designating in the network a route to be taken during a child custody exchange  [(claims 1 & 20)] (see, at least, LI:  [9]: According to certain embodiments, the at least one status may include [...] identification, [...], location, time, and safety. Further, the predefined criteria may include at least one of an identity, [...], location, time, attire, activity, and availability of the individual receiving the passenger;  [47]: transportation platform 300 may receive selection of an authorized transportation vendor and pick-up time and location for the individual being transported);
 detecting a position of an arriving parent and a position of a stationary parent within the network, relative to the route, with a global positioning system  (see, at least, LI:  [9]: According to certain embodiments, the at least one status may include [...] identification, [...], location, time, and safety. Further, the predefined criteria may include at least one of an identity, [...], location, time, attire, activity, and availability of the individual receiving the passenger);
 tracking, within the network, a position of the arriving parent such that the least one member of the network may view progress by the arriving parent along the route  (see, at least, LI:  [9]: According to certain embodiments, the at least one status may include [...] identification, [...], location, time, and safety. Further, the predefined criteria may include at least one of an identity, [...], location, time, attire, activity, and availability of the individual receiving the passenger);
 inputting into the network any obstacles that occur during transit along the route (see, at least, LI:  [9]: According to certain embodiments, the at least one status may include one of identification, sobriety, location, time, and safety. Further, the predefined criteria may include at least one of an identity, impairment, location, time, attire, activity, and availability of the individual receiving the passenger;  [48]: As shown in step 2309, if the compared status and identity does not match the predetermined criteria, then transportation platform 300 may transmit the identity and status of the pick-up individual. For example, transportation platform 300 may generate and transmit an alert to the individual initiating the transportation of the child notifying them of the identity and status of the pick-up individual);
 communicating, in real time, between the arriving parent and the stationary parent, while the arriving parent follows the route  [(claims 1 & 20)] (see, at least, LI:  [33]: one or more client devices 102 communicating over a connected network 106 (e.g., wireless or wired) to one or more databases 104 (e.g., server, etc.) to enable real-time management of support for divorce; [0033]: Each client device 102 can include a mobile device executing an application (e.g., an app or a web-based application) that can enable data transmission and communication over network 106 between client devices 102 and at least one database 104. [...] the exemplary systems and methods can provide, for example: [...] facilitating communication between divorced individuals; [...] facilitating the arrangement of transportation for children of divorced co-parents; [...].;  [35]: CMP 150 may automatically begin to generate prompts for the co-parent to arrange transportation for the child at 3:00 PM. In further embodiments of the present invention, a live agent may be used to facilitate the categorization of characteristics in database;  [46]: transportation platform 300 may generate arrival information of the child and in step 312, transmit the arrival information to database 104. Arrival information may include arrival time and location, status of the individual picking-up the child,);
 monitoring, by a third-party, the communication between the parents [(claims 1 & 20)] (see, at least, LI:  [42]: Communication platform 200 may facilitate communication between various users or divorcees; [41]: Analyzer 270 may monitor communications and perform analysis on the monitored communications, such as filtering of predefined characteristics from the monitored communications. Transmitter 180 may transmit the filtered communication generated by analyzer 270. Communication platform 200 may facilitate communication between various users or divorcees. For example, a user may have an abusive former partner who may be sending abusive texts or harassing the user. Communication platform 200 of exemplary real-time divorce management system 100 may monitor text messages, voice mails, e-mails, or any other type of communication;  [43]: communication platform 200 may generate filtered communication which may be further screened and filtered by a live agent if necessary;  [44]: The outgoing communication may be reviewed by communication platform 200 or by a live agent for characteristics which, for example, could cause emotional distress to the recipient.);
monitoring by the third-party monitor, within the network, communication between a first parent and a second parent, wherein the communication is related to child custody  [(claim 9)] (see, at least, LI:  [42]: Communication platform 200 may facilitate communication between various users or divorcees; [41]: Analyzer 270 may monitor communications and perform analysis on the monitored communications, such as filtering of predefined characteristics from the monitored communications. Transmitter 180 may transmit the filtered communication generated by analyzer 270. Communication platform 200 may facilitate communication between various users or divorcees. For example, a user may have an abusive former partner who may be sending abusive texts or harassing the user. Communication platform 200 of exemplary real-time divorce management system 100 may monitor text messages, voice mails, e-mails, or any other type of communication;  [43]: communication platform 200 may generate filtered communication which may be further screened and filtered by a live agent if necessary;  [44]: The outgoing communication may be reviewed by communication platform 200 or by a live agent for characteristics which, for example, could cause emotional distress to the recipient..);
 restricting, by the third-party monitor, communication between the first parent and the second parent, based on content of the communication  [(claim 9)] (see, at least, LI:  [43]: In step 205, communication platform 200 may analyze the monitored communications. Analysis of the communications may include voice recognition, speech processing, optical character recognition, machine learning, and/or live agents screening communication for predefined characteristics, such as harmful and disturbing images, abusive language, non-fact-based communications which could cause emotional distress to the recipient, etc. In step 206, communication platform 200 may review the monitored communication and may generate filtered communications based on predetermined criteria.);
 recording, within the network, communication between the first parent and the second parent  [(claim 9)] (see, at least, LI:   [42]: Communication platform 200 may facilitate communication between various users or divorcees; [43]: As shown in step 204, communication platform 200 may store the monitored communications within database 104. Communication platform 200 may store the monitored communications within database 104 for a predetermined period of time, such as 30 days. After the predetermined period of time, the message may be deleted or sent to a remote back-up server);
 notifying the stationary parent upon arrival of the arriving parent at an exchange location (see, at least, LI: 46 transportation platform 300 may receive status and confirmation information regarding pick-up and drop-off times, and the pick-up and drop-off locations of the child being transported, and status and identity of individual picking up the child. In step 310, transportation platform 300 may generate arrival information of the child and in step 312, transmit the arrival information to database 104. Arrival information may include arrival time and location, status of the individual picking-up the child, and further may include a rating given by the transportation vendor based on the passenger, such as cleanliness, timeliness, behavior;  [48]: transportation platform 300 may generate and transmit an alert to the individual initiating the transportation of the child notifying them of the identity and status of the pick-up individual.);
 sharing the position of the arriving parent and the position of the stationary parent in real time with at least one selected member of the network other than the arriving parent and the stationary parent  (see, at least, LI: 46 transportation platform 300 may receive status and confirmation information regarding pick-up and drop-off times, and the pick-up and drop-off locations of the child being transported, and status and identity of individual picking up the child. In step 310, transportation platform 300 may generate arrival information of the child and in step 312, transmit the arrival information to database 104. Arrival information may include arrival time and location, status of the individual picking-up the child, and further may include a rating given by the transportation vendor based on the passenger, such as cleanliness, timeliness, behavior;  [48]: transportation platform 300 may generate and transmit an alert to the individual initiating the transportation of the child notifying them of the identity and status of the pick-up individual.);
 confirming within the network, by the stationary parent, that the child custody exchange has occurred (see, at least, LI:  [9]: According to certain embodiments, the at least one status may include one of identification, sobriety, location, time, and safety. Further, the predefined criteria may include at least one of an identity, impairment, location, time, attire, activity, and availability of the individual receiving the passenger;  [46]: In step 310, transportation platform 300 may generate arrival information of the child and in step 312, transmit the arrival information to database 104. Arrival information may include arrival time and location, status of the individual picking-up the child;  [45]: Analyzer 370 may arrange for reservation of a child or passenger and may further check and record the arrival information of the child or passenger. Transmitter 380 may transmit arrival information to client device 102 and/or database 104);
[...]
and establishing the amount of time spent, by a child, in the presence of one of the parents, based on the communication between the parents, and the tracked positions of the arriving parent  [(claims 9 & 20)] (see, at least, LI:  [35]:  Further, CMP 150 may extract characteristics relating to transportation, such as pick-up and drop-off times for sharing custody of a child, [...], status and identity of the individual picking up the child. The extracted characteristics relating to transportation may be categorized under a “Transportation” category by CMP 150. CMP 150 may transmit the extracted characteristics under the “Transportation” category to transportation platform 300 to facilitate the arrangement of transportation for a child or passenger. [...]; [0037]: [...] CMP 150 may receive extracted characteristics from database 104 and may generate dates and times based on the extracted characteristics and generate events and tasks from the dates and times. [...] ; [0046]: [...] As shown in FIG. 12, in step 302, transportation platform 300 may receive, from database 104, extracted characteristics, such as words, directed towards transportation or under a “Transportation” category, such as [...] pick-up/drop-off locations and times, authorized pick-up individuals, etc.; [...] [T]ransportation platform 300 may receive status and confirmation information regarding pick-up and drop-off times, and the pick-up and drop-off locations of the child being transported, and status and identity of individual picking up the child. [...] transportation platform 300 may generate arrival information of the child and in step 312, transmit the arrival information to database 104. Arrival information may include arrival time and location, status of the individual picking-up the child, [...]; [0048]: [...] transportation platform 300 may receive pick-up confirmation of the passenger [...])
LI does not expressly disclose the following limitations, which coParenter -- How to Use the Exchanges Feature however, teaches:
 generating a certificate indicating a location, a date, and a time that the child custody exchange has occurred (See COPARENTER -- How to Use the Exchanges Feature: paragraph 1, first line: “When picking up or dropping off your kid{s), use the Exchanges feature to document the location and time/date you arrived” and second and third bullet point:  “Once you've arrived at your agreed-upon exchange location, Hit the "Add Your Location" option at the bottom.” and “Your location/ address will be documented through our secure, non-trackable GPS feature.” );
 providing the certificate through the network to the at least one selected member to confirm that the child custody exchange has occurred (See COPARENTER -- How to Use the Exchanges Feature: fifth bullet point: “(Optional) To share your Exchange location with a coParent or team member, choose the "+Check-in with" option and allow your team members and/ or coParent to view your check-in locations”); 
storing the certificate such that the certificate can be retrieved and viewed by the least one member of the network (See COPARENTER -- How to Use the Exchanges Feature: paragraph 1, first line: “When picking up or dropping off your kid{s), use the Exchanges feature to document the location and time/date you arrived” and second and third bullet point:  “Once you've arrived at your agreed-upon exchange location, Hit the "Add Your Location" option at the bottom.” and “Your location/ address will be documented through our secure, non-trackable GPS feature.”; fifth bullet point: “(Optional) To share your Exchange location with a coParent or team member, choose the "+Check-in with" option and allow your team members and/ or coParent to view your check-in locations”;
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of LI, which discloses a real-time divorce management system (LI [004]) which extracts from documents characteristics such as pick-up and drop-off times for sharing custody of a child (LI  [35]), with the technique of coParenter -- How to Use the Exchanges Feature, in order to document the location and time/date the coparent has arrived when picking up or dropping off his/her kid (coParenter -- How to Use the Exchanges Feature first full paragraph) and allow third parties or coparents to view your check-in locations (coParenter -- How to Use the Exchanges Feature last line).
LI does not expressly disclose the following limitations, which GUIDOTTI however, teaches:
of the network[[.]]; issuing a non-exchange alert if the child custody exchange has not occurred (see, at least, GUIDOTTI: column(s) 11, line(s) 53 to column(s) 12, line(s) 1-7: Further, the system analyses responses from the various respondents to determine the degree of agreement or disagreement among them, and uses this information to determine what further alerting actions, if any, the system will take. For example, if some respondents indicate that the dependent went to daycare with a primary caregiver, and the primary caregiver gives contradictory information, stating for instance that he dropped off the child at the daycare facility, when there is evidence that the car had not stopped at the daycare location, the system sends a second alert to all members of the device set, including the primary caregiver's device, indicating that they should immediately return to the car and check to confirm the presence or absence of the dependent in the car. In such a situation, in fact, the system has all the needed information to determine that there is high danger with a low risk of false positive: it has both the information that the father should have dropped off the child and that he did not do so. Further, the automated messages may prompt the recipients into communicating among themselves to definitively establish among themselves the whereabouts of the dependent and whose care it is currently under.);
contacting, by the third-party, the arriving parent, or the stationary parent, or both, upon issuance of the non-exchange alert, whereby the third-party facilitates the exchange between the parents (see, at least, GUIDOTTI: column(s) 13, line(s) 39-46: If an alarm condition is triggered, some embodiments begin an escalation of alerts, contacting the community of persons using the system (including persons who may not know the family) such as colleagues, authorities, hospitals, etc. In some embodiments, the person(s) that the system decides to warn are those who the system has determined may be able to reach the vehicle in the shortest amount of time; column(s) 16, line(s) 3-15: In some embodiments, Monday alarm sequence 427 comprises sending, by alarm sub-module 312, text messages to the mother and the father asking them if they are sure the dependent has not been accidentally left unattended at home (inside or outside) or in a vehicle, etc. Alarm sequence 427 further comprises contacting the daycare facility, by text message or automated voice response messaging, for instance, to inquire as to whether the dependent had been dropped off.; column(s) 19, line(s) 6-20: In response to the example constraint violation, AI conversational sub-module 314 of alarm sub-module 312 (see FIG. 3) initiates separate automated voice call messages to the mother and the father. In some embodiments, if the alert level=5 (moderate), the message is: “The normal Monday pattern has not been followed. The child may have been left unattended at home or in a vehicle. Please double check the whereabouts of the child. [...] If the feedback is not received during the waiting period, AI conversational sub-module 314 escalates the alert level to involve more people (for example the nanny, family relatives and friends, grandparents, local authorities, etc.).”));
 and generating a legal record upon issuance of the non-exchange alert (see, at least, GUIDOTTI column(s) 12, line(s) 14-18: "In some embodiments of the present invention, the system escalates the severity of alerts, by expanding the population of recipients to whom the alert messages are sent, even to the extent of alerting law enforcement officials [...]; column(s) 20, line(s) 39-40: "(120) 6. Alert authorities (such as fire/rescue squad, law enforcement, etc.").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of LI, which discloses a system (LI [004]) which extracts from documents characteristics such as pick-up and drop-off times for sharing custody of a child (LI  [35]), with the technique of GUIDOTTI, in order to  “enhanc[e] the safety of persons in a vehicle and dependent on a caregiver”. (GUIDOTTI column(s) 1, line(s) 5-10).
Regarding claim(s) 2,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1, as shown, herein.
LI further discloses:
further comprising a step of paying a fee to search at least one of the network and the database (see, at least, LI:  [2]: invention relate[s] to systems, methods, and applications for managing and providing support and services to clients desiring specialized services, such as divorcees; [0038]: For example, CMP 150 may receive financial information from client device 102 and may analyze the financial information to automatically extract and generate estimated values for things such as, e.g., expected child support payments, alimony, maintenance, legal fees, etc.).  
Regarding claim(s) 3 and 15,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1 & 9, respectively, as shown, herein.
LI further discloses:
wherein the network includes at least one of a parent of a child, a relative of the child, a court official, a lawyer, a police officer, and a child services official (see, at least, LI [0049]: The comparison information may be used to assist lawyers and per se clients in substantiating a case for child support and/or alimony).  
Regarding claim(s) 4 and 16,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1 & 9, respectively, as shown, herein.
LI further discloses:
 wherein the database includes a geographical database configured to store travel information about the arriving parent (see, at least, LI  [9]: According to certain embodiments, the at least one status may include one of identification, sobriety, location, time, and safety. Further, the predefined criteria may include at least one of an identity, impairment, location, time, attire, activity, and availability of the individual receiving the passenger).  
Regarding claim(s) 5 and 17,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1 & 9, respectively, as shown, herein.
LI further discloses:
further comprising a step of notifying at least one member of the network when the arriving parent is proximal to the exchange location, wherein notifying is with an audible signal, vibration, message, a text, an email and a phone call (see, at least, LI  [33]: As shown in FIG. 1, exemplary system 100 can include one or more client devices 102 (e.g., smartphones, tablets, laptops, personal computers, etc.) communicating over a connected network 106 (e.g., wireless or wired) to one or more databases 104 (e.g., server, etc.) to enable real-time management of support for divorce. Each client device 102 can include a mobile device executing an application (e.g., an app or a web-based application) that can enable data transmission and communication over network 106 between client devices 102 and at least one database 104. According to certain aspects of the present invention, the exemplary systems and methods can provide, for example: generating and populating a Domestic Relations Financial Affidavit or other pre-settlement documents; facilitating communication between divorced individuals; automated payments and reimbursements between divorced co-parents of children; facilitating the arrangement of transportation for children of divorced co-parents )  
Regarding claim(s) 6,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1 & 3, as shown, herein.
LI further discloses:
further comprising a step of establishing the amount of time spent, by the child, in the presence of one of the parents, based on the communication between the parents, and the tracked positions of the arriving parent  (see, at least, LI [33]: As shown in FIG. 1, exemplary system 100 can include one or more client devices 102 (e.g., smartphones, tablets, laptops, personal computers, etc.) communicating over a connected network 106 (e.g., wireless or wired) to one or more databases 104 (e.g., server, etc.) to enable real-time management of support for divorce. Each client device 102 can include a mobile device executing an application (e.g., an app or a web-based application) that can enable data transmission and communication over network 106 between client devices 102 and at least one database 104. According to certain aspects of the present invention, the exemplary systems and methods can provide, for example: generating and populating a Domestic Relations Financial Affidavit or other pre-settlement documents; facilitating communication between divorced individuals; automated payments and reimbursements between divorced co-parents of children; facilitating the arrangement of transportation for children of divorced co-parents).  
Regarding claim(s) 7,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1, as shown, herein.
LI further discloses:
wherein each parent has a co-card for shared expenses (see, at least, LI  [38]: In one embodiment of the present invention, a user may input bank account information thereby providing CMP 150 access to their bank account for processing of payments. In one embodiment, CMP 150 may hold all payments received in a specific bank account associated with CMP 150 and distribute them to the necessary users, such as to the bank account of the co -parent. Further, in step 2516, CMP 150 may generate records of payments received and transmitted. For example, in step 2516, CMP 150 may record the payment as "Paid in Full." CMP 150 may then generate a log of payments received and transmitted to the users. Further, CMP 150 may store the log of payments received and transmitted in database 104).  
Regarding claim(s) 8 and 19,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 1 & 9, respectively, as shown, herein.
LI further discloses:
wherein the database is operatively connected to a mobile communication device (see, at least, LI  [33]: As shown in FIG. 1, exemplary system 100 can include one or more client devices 102 (e.g., smartphones, tablets, laptops, personal computers, etc.) communicating over a connected network 106 (e.g., wireless or wired) to one or more databases 104 (e.g., server, etc.) to enable real-time management of support for divorce. Each client device 102 can include a mobile device executing an application (e.g., an app or a web-based application) that can enable data transmission and communication over network 106 between client devices 102 and at least one database 104. According to certain aspects of the present invention, the exemplary systems and methods can provide, for example: generating and populating a Domestic Relations Financial Affidavit or other pre-settlement documents; facilitating communication between divorced individuals; automated payments and reimbursements between divorced co-parents of children; facilitating the arrangement of transportation for children of divorced co-parents).  
Regarding claim(s) 10,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 9, as shown, herein.
LI further discloses:
wherein the third-party monitor reviews the communication between a sending party and a receiving party prior to receipt of the communication from the sending party to the receiving party (see, at least, LI  [43]: communication platform 200 may generate filtered communication which may be further screened and filtered by a live agent if necessary;  [44]: The outgoing communication may be reviewed by communication platform 200 or by a live agent for characteristics which, for example, could cause emotional distress to the recipient; [36]: Further, database 104 of exemplary real-time divorce management system 100 may communicate with third-party applications of client device 102 to allow exemplary real-time divorce management system 100 to, for example, monitor communications on client device 102 or input tasks onto a calendar of client device 102. In further embodiments, exemplary real-time divorce management system 100 may provide for application programming interfaces (APIs) to allow developers and programmers to build applications to interface and interact with exemplary real-time divorce management system 100;).  
Regarding claim(s) 11,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 9 & 10, as shown, herein.
LI further discloses:
wherein, within the network. the third-party monitor forwards the communication between the sending party and the receiving party to the receiving party by pressing a forward button (see, at least, LI:  [42]: FIG. 8 shows exemplary real-time divorce management system 100 which may include communication platform 200. Communication platform 200 may include receiver 260, analyzer 270, and transmitter 280. Receiver 260 can receive communications from memory 606 of client device 102. Analyzer 270 may monitor communications and perform analysis on the monitored communications, such as filtering of predefined characteristics from the monitored communications. Transmitter 180 may transmit the filtered communication generated by analyzer 270. Communication platform 200 may facilitate communication between various users or divorcees. For example, a user may have an abusive former partner who may be sending abusive texts or harassing the user. Communication platform 200 of exemplary real-time divorce management system 100 may monitor text messages, voice mails, e-mails, or any other type of communication).  
Regarding claim(s) 12,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 9, as shown, herein.
LI further discloses:
wherein restricting the communication involves blocking communication between the sending party and the receiving party (see, at least, LI [42]: FIG. 8 shows exemplary real-time divorce management system 100 which may include communication platform 200. Communication platform 200 may include receiver 260, analyzer 270, and transmitter 280. Receiver 260 can receive communications from memory 606 of client device 102. Analyzer 270 may monitor communications and perform analysis on the monitored communications, such as filtering of predefined characteristics from the monitored communications. Transmitter 180 may transmit the filtered communication generated by analyzer 270. Communication platform 200 may facilitate communication between various users or divorcees. For example, a user may have an abusive former partner who may be sending abusive texts or harassing the user. Communication platform 200 of exemplary real-time divorce management system 100 may monitor text messages, voice mails, e-mails, or any other type of communication).  
Regarding claim(s) 13,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 9, as shown, herein.
LI further discloses:
wherein restricting the communications involves the third-party monitor communicating on behalf of the sending party (see, at least, LI [43]: In one embodiment of the present invention, communication platform 200 may perform image analysis on the monitored communications to determine if the monitored communications contain the predefined characteristics, such as disturbing or crude images. In further embodiments of the present invention, communication platform 200 may utilize voice recognition to analyze phone calls. For example, communication platform 200 may recognize predefined characteristics, such as words, in a phone call and may delay the audio transmission to client device 102 to allow communication platform 200 to filter the audio for the predefined characteristics. Further, communication platform 200 may choose not to forward the monitored communication to the recipient if, for example, the monitored communication contains only characteristics that meet the predetermined criteria. The predetermined criteria may include profanity, abusive language, sexual harassment, crude and obscene language/images, nudity, pornographic images, disturbing images or content etc. In one embodiment, database 104 may include a list of abusive characteristics and material under an "Filtered Characteristics" category. Communication platform 200 may compare the characteristics, such as images and words, in the monitored communication with the predefined characteristics in the "Filtered Characteristics" category and may filter the corresponding characteristics from the monitored communications. In step 208, once communication platform 200 generates the necessary filtered communications and receives approval of the filtering, communication platform 200 may transmit the generated filtered communications to the recipient. In one embodiment, the transmission of the filtered communication occurs within a predetermined time period after monitoring of the communication, such as 2 minutes. In step 210, once communication platform 200 transmits the generated filtered communication, communication platform 200 may generate and transmit an alert to the recipient notifying them about the incoming filtered communication).  
Regarding claim(s) 14,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 9, as shown, herein.
LI further discloses:
wherein the receiving party receives the communication from a sending party on a time delay and the third-party monitor receives the communication in real time, thereby allowing the third-party monitor to review the communication prior to receipt by the receiving party (see, at least, LI [42]: FIG. 8 shows exemplary real-time divorce management system 100 which may include communication platform 200. Communication platform 200 may include receiver 260, analyzer 270, and transmitter 280. Receiver 260 can receive communications from memory 606 of client device 102. Analyzer 270 may monitor communications and perform analysis on the monitored communications, such as filtering of predefined characteristics from the monitored communications. Transmitter 180 may transmit the filtered communication generated by analyzer 270. Communication platform 200 may facilitate communication between various users or divorcees. For example, a user may have an abusive former partner who may be sending abusive texts or harassing the user. Communication platform 200 of exemplary real-time divorce management system 100 may monitor text messages, voice mails, e-mails, or any other type of communication;  [43]: Analysis of the communications may include [...] live agents screening communication for predefined characteristics, such as harmful and disturbing images, abusive language, non-fact-based communications which could cause emotional distress to the recipient, etc.).  
Regarding claim(s) 18,
The combination of LI, coParenter -- How to Use the Exchanges Feature, and GUIDOTTI teaches all of the limitations of claim(s) 9, as shown, herein.
LI further discloses:
further comprising a step of establishing the amount of time spent, by the child, in the presence of one of the parents, based on the communication between the parents, and the tracked positions of the arriving parent (see, at least, LI:  [35]:  Further, CMP 150 may extract characteristics relating to transportation, such as pick-up and drop-off times for sharing custody of a child, [...], status and identity of the individual picking up the child. The extracted characteristics relating to transportation may be categorized under a “Transportation” category by CMP 150. CMP 150 may transmit the extracted characteristics under the “Transportation” category to transportation platform 300 to facilitate the arrangement of transportation for a child or passenger. [...]; [0037]: [...] CMP 150 may receive extracted characteristics from database 104 and may generate dates and times based on the extracted characteristics and generate events and tasks from the dates and times. [...] ; [0046]: [...] As shown in FIG. 12, in step 302, transportation platform 300 may receive, from database 104, extracted characteristics, such as words, directed towards transportation or under a “Transportation” category, such as [...] pick-up/drop-off locations and times, authorized pick-up individuals, etc.; [...] [T]ransportation platform 300 may receive status and confirmation information regarding pick-up and drop-off times, and the pick-up and drop-off locations of the child being transported, and status and identity of individual picking up the child. [...] transportation platform 300 may generate arrival information of the child and in step 312, transmit the arrival information to database 104. Arrival information may include arrival time and location, status of the individual picking-up the child, [...]; [0048]: [...] transportation platform 300 may receive pick-up confirmation of the passenger [...]).  
Response to Arguments
At page 11-12 of the Remarks filed 2/18/2021, Applicant argues that “an examination of the specification and the claim in the present application indicates that the combination of steps involved required more than just an abstract idea or routine procedure to perform the complex method of exchanging child custody in a messy divorce, as a whole” and points to the following steps as “build[ing] on each other, creating a synergy for the method” and are not an abstract idea when viewed in its totality:
the step of "notifying the stationary parent upon arrival of the arriving parent at an exchange location" requires more than just a logical step that can be performed mentally. To receive such a notification, the arriving parent must be tracked by GPS.
 And then, as indicated in the amended Claim 1, 9, and 20, an additional step requires the parents to be in communication; and these communications to be monitored by a third party. Thus, the steps of 1) designating in the network a route to be taken during a child custody exchange; 2) detecting the position of the parent along the route; 3) communicating in real time between the parents during the route; and 4) monitoring the communications, and creating a record of the communications, is not an abstract idea when viewed in its totality. These steps build on each other, creating a synergy for the method.  

Applicant argues at page 13 that the new steps that attempt at a remedy to a non-exchange of the child between parents of 1) issuing a non-exchange alert if the child custody exchange has not occurred; 2) contacting, by the third-party, the arriving parent, or the stationary parent, or both, upon issuance of the non-exchange alert, whereby the third-party facilitates the exchange between the parents; and 3) generating a legal record upon issuance of the non-exchange alert.
Applicant argues at page 14 that:
	Further, these additional steps are not abstract ideas, requiring multiple actions and communications between multiple parties. These steps also serve to create a practical application of the method. Additionally, there is the step of the third-party facilitating the exchange, or as earlier taught, the third-party monitoring communications between parents. Both of these separate, but intertwined monitoring functions require decision making, arbitration skills, and police alert/court record legal actions, going well beyond abstract ideas. 
These arguments have been fully considered, but are not persuasive. “decision making, arbitration skills, and police alert/court record legal actions” seem to be in the realm of the abstract idea(s) identified above (legal interaction (legal obligations) and/or managing personal behavior or relationships or interactions between people, (social activities and following rules or instructions)).
The additional elements in the claims include:
A network, database, global positioning system, [communication] in real time, [sharing position] in real time (independent claims 1, 9, and 20); desktop operating system, website, mobile operating system (claim 18); mobile communication device (claims 9 and 19), pressing a forward button (claim 11).
The additional limitations recite generic computer, database, mobile device and network elements and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not represent improvements to the functioning of a computer, or to any other technology or technical field.  The claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers or mobile devices, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015).
Applicant lists various “analogous patents” in support of patent-eligibility. This argument has been fully considered, but is unpersuasive. Some of the patents appear to be have been issued before the Alice/Mayo decision of the U.S. Supreme Court or the issuance of USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. The decisions to issue these patents are not binding in the prosecution of the present application. Instead, the subject matter eligibility tests set forth in MPEP 2106 Patent Subject Matter Eligibility is followed.
Applicant argues at pages 18-21 that establishing the legal record and 
the amount of time that the child has spent with the parents; and alerting the parents, and then also alerting a third-party to facilitate problems during the exchange; and generating a legal record upon issuance of the non-exchange alert are not routine and conventional steps that render the claims patent-eligible. 
This argument has been fully considered, but is unpersuasive. These limitations concern legal interactions (legal obligations) and/or managing personal behavior or relationships or interactions between people, (social activities and following rules or instructions).  The additional limitations recite generic computer, database, mobile device and network elements and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment of networked computers or mobile devices, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63  (Fed. Cir. 2015). 
Applicant’s arguments at pages 21-27 with respect to the 35 U.S.C. § 103 prior art rejection of the previous action have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3699                                                                                                                                                                                             
/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694